DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2021 has been entered.

Response to Amendment
Applicant amended claims 1 and 3, and cancelled claim 2; claims 6-18 remain withdrawn. Claims 1, and 3-19 are pending with claims 1, 3-5, and 19 being considered in the present Office action

In view of the amendments, the first 101 rejection of claims 1-5 and 19 is withdraw. However, upon further consideration a new ground of rejection is necessitated by amendment.

Please note the second 101 rejection (of only claim 19) is not withdrawn; applicant did not provide any arguments, hence this 101 rejection is maintained.

Applicant’s arguments from the Remarks (19 August 2021) with respect to the 101 rejection are not persuasive. The 101 rejection is still made in view of the amended claims.

Response to Arguments
Applicant argues the claim is not directed to an abstract idea because claim 1 is not performed by mere mathematical concepts and in the human mind, but necessitates physical components, mentioning the use of an analog-to-digital converter for current sampling (snip of argument included below, emphasis added). 


    PNG
    media_image1.png
    104
    633
    media_image1.png
    Greyscale


Applicant’s argument is not persuasive because the claim is not rejected under 101 because it recites an abstract idea (Step 2A Prong One), but rather because the claim recites an abstract idea AND fails to integrate the abstract idea into practical application (Step 2A Prong Two) AND does not amount to significantly more than the abstract idea (Step 2B) in view of additional component/elements in the claim. 
generic devices, they represent mere data gathering that is necessary for use of the recited judicial exception. As such, the additional element represents no more than mere instructions to apply the judicial exception on a computer (i.e., the “heating controlling device”). Or, as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of the “heating controlling device”.
The additional element of the analog-to-digital converter is evaluated individually and in combination to determine whether the claim as a whole integrates the exception into practical application. Here the analog-to-digital converter is a tool used to measure the current; the analog-to-digital converter is a generic device (referred to as “typical” in the Remarks, see emphasis above) utilized for mere data gathering. In view of the foregoing, the limitation of the analog to digital converter is an insignificant extra-solution activity, and/or nothing more than an attempt to generally link the use of the judicial exception to the technological environment of the “heating controlling device” which does not integrate the judicial exception under Step 2A Prong Two. Moreover, the additional element (i.e., analog-to-digital converter) fails to amount to significantly more under Step 2B as this element is well-known, routine and conventional, as admitted by the applicant (i.e., “typical”), and easily found in the prior art (see e.g., Sun (US 2017/0358832) at para. [0052]). There is nothing in the claim that appears to elevate 

Applicant further argues the output of the PWM signal to a switch device is a practical application of the abstract idea (snip included below, with emphasis). 


    PNG
    media_image2.png
    109
    636
    media_image2.png
    Greyscale


Applicant’s argument is not persuasive because the step of outputting, by the heating controlling device, a PWM signal to a switch device appears to be outputting (interpreted as sending) a PWM signal to a switch, where the signal corresponds to the current output value so that a difference between an actual current value in the heating circuit and the preset current value is less than a preset threshold. However, the claim fails to recite a specific practical application because it is unclear what the PWM signal specifically instructs the switch device to do. Applicant states the particular (PWM) signal is output to the switch device so as to “control” the switch device (see emphasis in snip above). Simply controlling the switch is a generic application of the signal (hence abstract idea that created it), thereby making the outputting of the PWM signal to the switch no more than mere instructions to apply the judicial exception on a computer (i.e., the “heating controlling device”) and an insignificant extra solution activity (hence ineligible under step 2A Prong Two). Further, as detailed in the previous 
To demonstrate a specific practical application of a switch, examiner now makes reference to instant para. [0004] (snip below, emphasis added):


    PNG
    media_image3.png
    188
    630
    media_image3.png
    Greyscale


As described by paragraph [0004], a switch is controlled to instantaneously short the battery, causing a battery to heat due to the large current flowing through the internal resistance. That is, the specific practical application is the shorting of the battery. However, the instant claims do not appear to recite any specific physical limitation (specific practical application) as a response to the switch receiving the PWM signal; hence, a specific practical application of the abstract idea is not recited through the additional elements in the claim. Applicant might want to consider the following questions in view of the foregoing discussion. How is the switch specifically controlled? Does the PWM signal do something specific to the switch device of the heating circuit? What is the specific physical output/outcome (specific practical application) of the switch receiving the signal? What does the signal cause the switch (or battery, or heating 

Applicant amended claim 1 with the features of claim 2 and argues i) the details of the calculation and method of controlling the switch device amount to significantly more than an abstract idea, ii) the heating control method achieves higher efficiency. These arguments are not persuasive. Regarding i), the added limitations are either calculation steps (i.e., the calculating of the current output value …comprises, determining a current increment, determining the current output value) or additional elements (i.e., acquiring a state of charge (SOC) section…from a battery management system (BMS)). The calculation steps, regardless of how specific they are, are still a recitation of a judicial exception (mathematical manipulations). The additional elements fail to integrate the exception into a practical application because they amount to nothing more than data gathering by a generic device (BMS) which is an insignificant extra-solution activity and does not integrate the judicial exception (hence ineligible under Step 2A Prong Two). Further, the additional element (acquiring SOC from a BMS) recites features that are well-known, routine and conventional, (see Kim (US 2016/0132458) at para. 0006), hence ineligible under Step 2B. There is nothing in the claim that integrates the judicial exception into practical application or elevates the calculations above insignificant extra-solution activity into a meaningful limitation that amounts to significantly more than the recited exception to render the claim eligible. Regarding ii), the claims must reflect the improvement in technology; i.e., the claim must cover a particular solution to a problem. That is, the claim must cover a particular way to 

Claim Objections
Claims 1, and 3-5, and 19 are objected to because of the following informalities:  “convertor” should be “converter”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In short, claim 1 recites an abstract idea/mental process. This judicial exception is not integrated into a particular practical application because additional elements are recited to a great deal of generality. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (e.g., heating controlling device, PWM signal, switch device), alone and in combination, amount to a device sending a PWM signal to a switch device, to control the switch device, which is well-understood, routine and conventional. A detailed analysis of claim 1 is provided below. It is noted that claim 1 has been broken up into steps A-G to aid the analysis.


    PNG
    media_image4.png
    678
    680
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    150
    619
    media_image5.png
    Greyscale


Analysis
Step 1:
This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. 
In this case, the claim recites a heating control method comprising a series of acts (i.e., acquiring, by a heating controlling device, an average current value, calculating, by a heating controlling device, a current output value, outputting … a pulse width modulation (PWM) signal), and therefore directed to a process, which is one of the statutory categories of invention.

Step 2A Prong One:
This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. 
In this case, the claim recites limitations related to mathematical concepts. For example, “acquiring, by a heating controlling device, an average current value” (see step A), “calculating, by the heating controlling device, a current output value” (see step B), and “the calculating … comprises … setting a difference between” (see Step D) are mathematical constructs requiring mathematical determination. Moreover, the “determining” recitations (see e.g., steps F, and G) also appear to be mathematical manipulations in view of instant published paras. [0067] and [0088]. These limitations may also fall into the “mental process” group of abstract ideas because the recited 
The claim recites the limitation of acquiring, by a heating controlling device, an average current value for various cycles and then calculating, by the heating controlling device, various output values based on the those averages. These limitation, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a heating controlling device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a heating controlling device” language, the claim encompasses a user simply taking an average of current values for different cycle and then calculating the current output value for each cycle based on those averages in his/her mind. The mere nominal recitation of a generic heating controlling device does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. Since the limitations of claim 1 align with at least one judicial exception (i.e., abstract idea, mental process), analysis must therefore proceed to Step 2A Prong Two. 

Step 2A Prong Two:	
Under Step 2A Prong Two, at issue is whether the judicial exception is integrated into practical application. 

Applicant recites “acquiring, by the heating controlling module, an average current value … based on currents sampled by an analog to digital converter” (see Step A). While there is no question that physical components are necessary to measure and collect various values to implement the abstract idea (calculations), if those physical components are generic devices, they represent mere data gathering that is necessary for use of the recited judicial exception. As such, the additional element represents no more than mere instructions to apply the judicial exception on a computer (i.e., the “heating controlling device”); or, as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of the “heating controlling device”. The additional element of the analog-to-digital converter is evaluated individually and in combination to determine whether the claim as a whole integrates the exception into practical application. Here the analog-to-digital converter is a tool used to measure the current; the analog-to-digital converter is a generic device (referred to as “typical” in the Remarks) utilized for mere data gathering. In view of the foregoing, the additional limitation of the analog to digital converter is an insignificant extra-solution activity, and/or nothing more than an attempt to generally link the use of the judicial exception to the technological environment of the “heating controlling device” which does not integrate the judicial exception under Step 2A Prong Two. 
Further, applicant recites “outputting, by a heating controlling device, a Pulse width Modulation (PWM) signal to a switch device” (see step C). This additional element is recited at a high level of generality and fails to recite a specific practical application. generic application of the signal (hence a generic application of the abstract idea that created the signal), thereby making the outputting of the PWM signal to the switch no more than mere instructions to apply the judicial exception on a computer (i.e., the “heating controlling device”) and an insignificant extra solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Applicant also includes a recitation of “acquiring a state of charge section … from a battery management system”, see step E. This additional element fails to integrate the exception into a practical application because it amounts to nothing more than data gathering by a generic device (battery management system, BMS) which is an insignificant extra-solution activity and does not integrate the judicial exception into practical application (hence ineligible under Step 2A Prong Two). 

Step 2B:
This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional 
With respect to the additional element in step A, the analog-to-digital converter fails to amount to significantly more under Step 2B as this element is well-known, routine and conventional, as admitted by the applicant (i.e., “typical”), and easily found in the prior art (see e.g., Sun (US 2017/0358832) at para. [0052]). There is nothing in the claim that appears to elevate this limitation from insignificant extra-solution data gathering into a meaningful limitation that would render the claim eligible. As evidenced by applicants own admission and Sun, the additional element of an analog-to-digital converter, and its combination, are not more than what is well understood, routine, conventional activity in the field; hence, there is no inventive concept in the claim and the claim is ineligible. 
 With respect to the additional element in step C, the recited elements are generic elements that only amount to a heating controlling device delivering a PWM signal to a switch device, to control said switch device; the outputting/sending of a PWM signal to a switch device to control said switch device is well-understood, routine and conventional, hence does not amount to significantly more than the exception itself. For example, LI (US 2011/0084667, of record) discloses controlling current in a battery; a PWM signal (i.e., drive signal 236, 336, etc.) is generated (by a driver 220) and received by a switch (i.e., 240, 340, etc., e.g., a MOSFT, PMOSFET, etc.) to control the switch, see e.g., paras. [0018]-[0025]. As evidenced by LI, the additional elements of the claim, and their combination, are not more than what is well understood, routine, conventional 
The additional element in step E (acquiring state of charge from a BMS) recites features that are well-known, routine and conventional, (see Kim (US 2016/0132458) at para. 0006). As evidenced by Kim, the additional element of step E, and its combination, are not more than what is well understood, routine, conventional activity in the field; hence, there is no inventive concept in the claim and the claim is ineligible.
None of the additional elements in the claim elevate the judicial exception above insignificant extra-solution activity into a meaningful limitation that amounts to significantly more than the recited exception beyond what is well understood, routine, conventional activity to render the claim eligible under Step 2B. 
In summary, as set forth above, the judicial exception does not appear to be integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 1 is ineligible. Claims 3-5 and 19 are also rejected under 35 U.S.C. 101 for the same reasons as set forth above because they depend on the rejected claimed. 

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “[a] "computer readable medium" (line 1 of the claim) can be a transitory signal, which is non-statutory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729          

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729